Per Curiam. We have examined the record in this case, abstracts and briefs, and carefully considered the questions involved under the assignments of error, and fail to find any error in this record. It is complained that under the remanding order of the Supreme Court the decree rendered by the Circuit Court is for too much money, and according to the terms of that order the court should have been confined in rendering its decree to the §1,400 note and interest secured by the deed of trust; but we think a proper construction of the remanding order would be a direction to the Circuit Court to include in its assessments of damages of the amount due, whatever sums were provided for in the trust deed, as well as upon the face of the note, and that inasmuch as taxes paid by the grantee mentioned in the trust deed were made a charge against the land, and secured by the trust deed, there was no error in allowing whatever the evidence showed the grantee had paid, and adding that sum to the principal and interest provided for upon the face of the note. Under the evidence and in this view of the remanding order we think there was no error committed and the decree is affirmed. Deoree affirmed.